PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stellenberg et al.
Application No. 13/777,865
Filed: 26 Feb 2013
For: Deploying Components in a Pinball Machine
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 25, 2022, to revive the above-identified application and a decision on petition under 37 CFR 1.182 to expedite the petition.  

The petitions are GRANTED.

This application became abandoned as a result of petitioner’s failure to file a complete and proper appeal brief within the time period provided in 37 CFR 41.37(a)(1).  As a complete and proper appeal brief was not filed within one (1) month of the Notification of Non-Compliance with 37 CFR 41.37(c)(1), mailed January 14, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on January 15, 2021.  See MPEP 1215.04.  Notice of Abandonment was mailed July 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a compliant appeal brief; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.






This application is being referred to Technology Center AU 3711 for appropriate action in the normal course of business on the reply received. 




/TERRI S JOHNSON/Paralegal Specialist, OPET